 

STOCK SALE DEFERMENT AGREEMENT

THIS STOCK SALE DEFERMENT AGREEMENT (the "Agreement") is made as of November 23,
2015, (the "Effective Date") by and among Richard Chiang, an individual, (the
“Stockholder”) and US Nuclear Corp., a Delaware corporation (the “Company”).

RECITALS

WHEREAS, the Stockholder has agreed with the Company to enter into a 3 month (90
day) Stock Sale Deferment Agreement beginning on effective as noted above; and

WHEREAS, the Stockholder and the Company hereby agree that this Agreement shall
govern such terms and the Agreement Period.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties hereto agree as follows:

Scope of Agreement. The Shareholder has agreed to cease all sales of common
stock owned in the Company for a period of 3 months, or 90 days. The Stock Sale
Deferment Shares shall cover the One Million, Seven Hundred and Thirty Four
Thousand, Five Hundred free trading shares or 1,734,500 free trading Shares of
the Company’s Common Stock held by the Stockholder provided, except for any
transfers if in accordance with this Agreement, the Stockholder agrees to not
sell, transfer, assign or otherwise dispose of his Shares during the Stock Sale
Deferment Period without the prior written consent of the Company; The
Stockholder shall maintain all voting rights and other ownership rights, during
the Stock Sale Deferment Period. Notwithstanding the foregoing, the Stockholder
may transfer Stock Sale Deferment Shares to any of the following
(a “Transferee”): (i) by beneficiary designation, will or intestate succession
or (ii) to the Immediate Family, of such Stockholder or to a trust established
by the Stockholder for the benefit of the Stockholder.

(a) The Shares. The Shares of which the Stockholder owns consists of One
Million, Seven Hundred and Thirty Four Thousand, Five Hundred free trading
shares or 1,734,500 free trading Shares duly registered under Form S-1 filed on
November 11, 2014 and made effective by the U.S. Securities and Exchange
Commission on January 13, 2015.

(b) Notice. Any notice required by the terms of this Agreement shall be given in
writing and shall be deemed effectively given: (i) upon personal delivery to the
party to be notified, (ii) when sent by confirmed facsimile if sent during
normal business hours of the recipient, if not, then on the next business day
(provided, however, that a copy of such notice shall be sent within one business
day after the fax transmission via a nationally recognized overnight courier as
provided below); (iii) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid; or (iv) one
(1) business day after deposit with a nationally recognized overnight courier,
specifying next business day delivery, charges prepaid, with written
verification of receipt. All communications shall be sent to the address set
forth on the signature pages hereof or at such other address as such party may
designate by ten (10) days’ advance written notice to the other parties hereto.

(c) Entire Agreement. This Agreement constitutes the entire agreement of the
parties and supersedes in its entirety all prior undertakings and agreements of
the Company and Stockholder with respect to the subject matter hereof.

(d) No Employment or Service Contract. Nothing in this Agreement shall confer
upon Stockholder any right to continue in service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or any parent or subsidiary of the Company employing or retaining
Stockholder) or of Stockholder, which rights are hereby expressly reserved by
each, to terminate Stockholder’s service at any time for any reason, with or
without cause.

(e) Further Actions. The parties hereby agree to take whatever such actions and
execute any additional documents they may deem reasonably necessary in order to
carry out the terms and provisions of this Agreement.

1 

 

(f) Amendments and Waivers. This Agreement represents the entire understanding
of the parties with respect to the subject matter hereof and supersedes all
previous understandings, whether written or oral. This Agreement may only be
amended with the written consent of both the Stockholder and the Company. No
oral waiver or amendment shall be effective under any circumstances whatsoever.

(g) Governing Law. This Agreement shall be governed by and construed under the
laws of the State of California, as applied to agreements among California
residents entered into and performed entirely within California.

(h) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

(i) Successors and Assigns. The terms and provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Stockholder, any successor trustee or trust, the
Stockholder’s permitted assigns and legal representatives, heirs and legatees of
the Stockholder’s estate, whether or not any such person shall have become a
party to this Agreement and have agreed in writing to join herein and be bound
by the terms hereof.

(j) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

(k) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
indicated above.

 

      COMPANY: US Nuclear Corp.     By:   /s/ Robert I. Goldstein    

Robert I. Goldstein

President, Chief Executive Officer

 

Address: 7051 Eton Avenue

Canoga Park, CA 91303

Fax No: (818) 883 6103

Attn: Chief Executive Officer

 

              STOCKHOLDER:            

 
By: /s/ Richard Chiang

        Richard Chiang, an individual

 

 

 



2 

 

 